Citation Nr: 0216757	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  98-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently assigned a 20 percent rating for 
postoperative residuals of tear of the medial meniscus and 
another 10 percent rating for arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1946 to March 1949 
and from May 1951 to May 1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied an 
increased evaluation for the left knee disability (rated 
20 percent).  In September 1999, the Board remanded the case 
to the RO for additional development.

A January 2001 RO rating decision assigned a separate 
10 percent rating for traumatic arthritis of the left knee.  
Inasmuch as a higher evaluation is potentially available for 
the left knee disability, and the issue of an increased 
evaluation for this disability was already in appellate 
status at the time of the January 2001 RO rating decision, 
the Board will consider entitlement to an increased 
evaluation for the left knee disability for the entire 
period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The postoperative residuals of a tear of the medial 
meniscus of the left knee are manifested primarily by X-ray 
findings of arthritis, slight quadriceps weakness, an 
asymptomatic scar, occasional effusion, and occasional 
instability that produce no more than moderate functional 
impairment; severe instability is not found.

2.  The arthritis of the left knee is manifested primarily by 
painful motion and slight limitation of motion; limitation of 
extension to 10 degrees or more or limitation of flexion to 
60 degrees or less is not found.


CONCLUSION OF LAW

The criteria for ratings in excess of 20 percent for the 
postoperative residuals of a tear of the menial meniscus of 
the left knee and 10 percent for arthritis of the left knee 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Codes 5257, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for the left knee 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the left knee disability.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In an August 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from March 1946 to March 1949 
and from May 1951 to May 1971.

Service medical records reveal that the veteran underwent 
medial meniscectomy of the left knee in January 1971.  The 
diagnosis was medial collateral ligament syndrome secondary 
to torn medial meniscus.

A July 1971 RO rating decision granted service connection for 
postoperative residuals of a tear of the medial meniscus of 
the left knee.  A 10 percent rating was assigned, effective 
from June 1971.

A review of the record reveals that the rating for the left 
knee condition has changed several times since 1971.  A July 
1976 RO rating decision increased the evaluation from 10 to 
20 percent, effective from May 1976; a September 1981 RO 
rating decision decreased the evaluation from 20 to 
10 percent, effective from December 1981; and a July 1996 RO 
rating decision increased the evaluation from 10 to 
20 percent, effective from June 1996.  The evaluation for the 
left knee disability remained unchanged after June 1996 until 
the January 2001 RO rating decision assigned a separate 
10 percent rating for traumatic arthritis of the left knee, 
effective from July 1997.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from the 1990's to 2001.  The service department medical 
reports reveal that the veteran was treated and evaluated 
primarily for conditions unrelated to this appeal.  The more 
salient VA and private medical reports related to the claim 
for an increased evaluation for the left knee disability are 
discussed below.

A VA medical report of the veteran's outpatient treatment in 
November 1996 reveals that he was wearing a left knee brace.  
There was a left knee scar from surgery.  There was no 
swelling and no signs of left knee inflammation.  Range of 
movements of the left knee were with mild pain.  X-ray of the 
left knee reportedly showed mild degenerative changes.  The 
assessment was degenerative joint disease of the left knee.

A VA medical report of the veteran's outpatient treatment in 
March 1997 notes that the veteran complained of occasional 
effusion and give way of the left knee.  On examination of 
the left knee, there was a well-healed surgical scar.  There 
was no effusion, laxity or valgus stress.  McMurray and 
Lachman tests were negative.  The assessment was degenerative 
joint disease of the left knee.  

A VA medical report of the veteran's outpatient treatment in 
August 1997 reveals that he complained of left knee pain and 
instability.  There was no joint effusion or erythema of the 
left knee.  He was wearing a left knee brace.  The assessment 
was chronic, painful, unstable left knee.

A private medical report shows that the veteran underwent 
physical examination in November 1997.  He had pain with 
motion of the left knee and there were palpable osteophytes 
along the medial joint line.  The range of motion of the left 
knee was from zero to 110 degrees without crepitus.  The 
impression was degenerative arthritis of the left knee.

A VA medical report reveals that the veteran was seen in May 
1998 for left knee problems.  He complained of pain.  There 
was a well-healed medial incision.  Range of motion was from 
zero to 120 degrees.  There was tenderness along the medial 
joint line.  There was no crepitus or instability.

The veteran testified at a hearing in July 1998.  His 
testimony was to the effect that he had pain and frequent 
swelling of the left knee.  He testified to the effect that 
the left knee pain interfered with functional ability and 
that he wore a left knee brace for stability.

A VA report of the veteran's outpatient treatment in January 
1999 shows that he wore a left knee brace because he felt the 
knee was unstable.  On examination, he was neurovascularly 
intact.  He had free range of motion of the left knee.  X-
rays of the left knee reportedly showed medial compartment 
disease.

A VA report of the veteran's outpatient treatment in June 
1999 reveals that he had palpable osteophytes overlying the 
medial femoral condyle of the left knee.  On examination of 
the left knee, he was markedly tender along the medial joint 
line diffusely.  Range of motion was from full extension to 
110 degrees of flexion.  He was stable to varus/valgus stress 
and had a stable Lachman's exam.  X-rays reportedly 
demonstrated marked joint space narrowing of the left medial 
femoral joint line.  There was no effusion.

A VA report shows that the veteran was seen on an outpatient 
basis in December 1999.  He underwent examination of his left 
knee.  He was wearing a knee brace.  He complained of pain in 
the left knee that was bothersome at times.  X-rays 
reportedly showed significant medial degenerative changes .  
Range of motion was from zero to 90 degrees.  The assessment 
was degenerative joint disease of the left knee.

The veteran underwent a VA examination of his left knee in 
February 2000.  He complained of pain and occasional locking.  
There were obvious palpable osteophytes present, more 
medially than laterally.  There was a well-healed scar.  
Range of motion was from 3 to 130 degrees.  The knee was 
exquisitely tender to McMurray testing on the medial side.  
Lachman and pivot shift tests were negative.  The knee was 
stable to varus and valgus stresses, although varus stress 
caused considerable pain medially.  X-rays of the knee in 
December 1999 revealed considerable joint line degenerative 
changes.  The impression was left knee moderate to severe 
degenerative joint disease in the medial compartment.

A VA report of the veteran's outpatient treatment in July 
2000 shows that he complained of left knee pain with 
activity.  There was no effusion of the left knee joint.  The 
knee seemed stable and he was able to extend it completely.  
There was no real deformity of the left knee.  He walked with 
an antalgic gait favoring the left lower extremity.  

A VA report of the veteran's outpatient treatment in February 
2001 notes his complaints of intermittent locking of the left 
knee.  There was no effusion of the left knee.  Range of 
motion of the left knee was full with crepitus.  There was no 
locking or instability of the left knee.  He wore a soft left 
knee brace.

A VA report of the veteran's outpatient treatment in August 
2001 shows range of motion of the left knee from 10 to 110 
degrees.  He also complained of left knee pain.

The veteran underwent a VA examination of his left knee in 
August 2001.  He complained of medial joint line tenderness 
and decreased range of motion.  He reported that he could 
only walk one half block at a time because of pain.  Range of 
motion was from zero to 105 degrees with pain at the extreme 
of flexion.  There was significant joint line tenderness.  
There was a healed 7 centimeters scar along the medial aspect 
of the left knee.  There was no varus or valgus instability.  
There were palpable osteophytes along the medial aspect of 
the left knee.  There was no effusion.  Quadriceps strength 
was 4-/5.  The assessment was left knee likely medial 
compartment degenerative changes, status post likely total 
meniscectomy with decreased range of motion and quadriceps 
weakness.

VA X-rays of the left knee in August 2001 revealed mild to 
moderate degenerative change of the medial joint compartment 
with mild degenerative change of the remaining 2 
compartments.  There was no evidence of fracture.  There 
appeared to be a small superopatellar effusion.  There was a 
suggestion of varus angulation.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The veteran's testimony at a hearing in 1998 was to the 
effect that he has left knee pain and frequent swelling of 
the left knee.  The objective medical evidence corroborates 
his testimony regarding the presence of left knee pain and 
demonstrates the presence of occasional effusion and 
tenderness in the left knee area.  The evidence includes VA 
X-rays of the left knee that show arthritis, and the report 
of his VA medical examination in August 2001 reveals slight 
quadriceps weakness.  The VA reports of his outpatient 
treatment and examinations from 1996 to 2001 reveal that the 
veteran has an asymptomatic surgical scar in the left knee 
area and occasional instability of the left knee.  The 
medical evidence reveals that he uses a knee brace because he 
believes the left knee is unstable, but the evidence does not 
show the presence of severe instability of the left knee.

After consideration of all the evidence, including the 
testimony of the veteran, the Board finds that the 
postoperative residuals of a tear of the medial meniscus of 
the left knee is manifested primarily by X-ray findings of 
arthritis, slight quadriceps weakness, an asymptomatic scar, 
occasional effusion, and occasional instability that produce 
no more than moderate functional impairment.  The Board finds 
that the evidence does not show severe instability of the 
left knee to support a rating of 30 percent for the post 
operative residuals of a tear of the medial meniscus of the 
left knee under diagnostic code 5257.

The VA General Counsel held in VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 that pain is a factor that must be considered 
in the evaluation of a joint disability, that the provisions 
of 38 C.F.R. § 4.59 are for consideration, and that a 
separate evaluation may be assigned for arthritis with 
compensable limitation of motion when there is instability 
and arthritis of a knee.  The evidence shows that the veteran 
has slight noncompensable limitation of flexion and extension 
of the left knee.  The report of the veteran's VA outpatient 
treatment in August 2001 shows limitation of extension to 10 
degrees, but that finding is an isolated finding that was 
only found on one occasion and not found at the veteran's VA 
examination in August 2001.  Hence, the Board finds that the 
evidence does not show limitation of extension of the left 
knee to 10 degrees or more or limitation of flexion to 60 
degrees or less in order to support the assignment of a 
compensable evaluation for the arthritis of the left knee 
under diagnostic code 5260 or 5261 alone.  Those regulatory 
provisions, however, when considered with the functional 
impairment caused by the left knee pain under the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do support the 
assignment of a 10 percent evaluation for the arthritis of 
the left knee under either diagnostic code 5260 or 5261.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 10 percent 
evaluation for the left knee arthritis is also supported 
under diagnostic code 5003 based on noncompensable limitation 
of motion of a major joint as defined in 38 C.F.R. § 4.45.  
Only one 10 percent evaluation for the arthritis of the left 
knee is warranted because of the rule against the pyramiding 
of disability evaluations.  38 C.F.R. § 4.14 (2002).

Hence, the Board finds that the evidence supports the 
assignment of one 20 percent evaluation for the postoperative 
residuals of a tear of the medial meniscus of the left knee 
and another separate 10 percent evaluation for the arthritis 
of the left knee.  The Board finds, however, that the 
preponderance of the evidence is against the claim for 
ratings higher than those 2 separate evaluations for the left 
knee disability, and the claim for an increased evaluation 
for the left knee disability is denied.  The benefit of the 
doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

An increased evaluation for the left knee disability is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

